Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 was filed after the mailing date of the 10/03/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (US 2014/0047917, hereby referred as Vogt) in view of Peter et al. (WO2010/144936, hereby referred as Peter) and Maeuser (KR 2006/0054336.The US Patent No. US 8022333 is merely being used as the translation for the KR reference).
Regarding claim 1,
Vogt discloses;
A radar antenna device (the antenna device of figures 1 -2) having an antenna arrangement (antenna 17) that is accommodated in a housing (housing 19) and 

Vogt does not disclose;
A fluid line opening into said space for applying a fluid flow to the material layer, wherein the radar-transparent material layer has a fabric structure.  

However, Peter teaches;
A fluid line opening into said space for applying a fluid flow to the material layer (figure 2, the line connected to 22 and ended the space area by element 23).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a fluid line opening into said space for applying a fluid flow to the material layer, as taught by Peter, into Vogt in order to provide an improved antenna against heat and dust.


Wherein the radar-transparent material layer has a fabric structure (figures 1-2, see the transparent material 1 and the structure as shown in the figure 1). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the radar-transparent material layer has a fabric structure, as taught by Maeuser, into Vogt as modified in order to substitute one known element for another to obtain predictable result which is to have more improved substrate with a heatable coating and a communication window made in the latter. 

Regarding claim 2,
Vogt discloses;
The radar antenna device according to claim 1, characterized in that the material layer is formed in an elastic manner (figures 1-2, the material layer 9 which is in a curved shape. Thus, it is deemed as an elastic manner).

Regarding claim 4,
Vogt and Peter, as modified, do not disclose;
The radar antenna device according to claim 1 characterized in that the fabric structure has at least partially elastic longitudinal threads or transverse threads.

However, Maeuser teaches;


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the fabric structure has at least partially elastic longitudinal threads or transverse threads, as taught by Maeuser, into Vogt as modified in order to substitute one known element for another to obtain predictable result which is to have more improved substrate with a heatable coating and a communication window made in the latter. 

Regarding claim 5,
Vogt and Peter, as modified, do not disclose;
The radar antenna device according to claim 4, characterized in that the longitudinal threads or transverse threads have an elastic sheath.  

However, Maeuser teaches;
The radar antenna device according to claim 4, characterized in that the longitudinal threads or transverse threads have an elastic sheath (figures 1-2, see the transparent material 1 and the structure as shown in the figure 1). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the longitudinal threads or 

Regarding claim 6,
Vogt and Peter, as modified, do not disclose;
The radar antenna device according to claim 4, characterized in that the longitudinal threads or transverse threads are impregnated with an elastic material.  

However, Maeuser teaches;
The radar antenna device according to claim 4, characterized in that the longitudinal threads or transverse threads are impregnated with an elastic material (figures 1-2, see the transparent material 1 and the structure as shown in the figure 1). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the longitudinal threads or transverse threads are impregnated with an elastic material, as taught by Maeuser, into Vogt as modified in order to substitute one known element for another to obtain predictable result which is to have more improved substrate with a heatable coating and a communication window made in the latter. 


Regarding claim 7,
Vogt does not disclose;
The radar antenna device according to claim 1, characterized in that the fluid line is at least partially formed within a housing wall of the housing.

However, Peter teaches;
The radar antenna device according to claim 1, characterized in that the fluid line is at least partially formed within a housing wall of the housing (see figure 2, the line connected to 22 and ended the space area by element 23 and the housing 7 of the device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the fluid line is at least partially formed within a housing wall of the housing, as taught by Peter, into Vogt in order to provide an improved antenna against heat and dust.

Regarding claim 9,
Vogt discloses;
A method for shielding a radar antenna device which emits radar radiation (the antenna device of figure 1 -2) and comprises
an antenna arrangement (antenna 17) disposed in a housing (housing 19), said antenna arrangement being provided with a protective plate for being separated with respect to a furnace atmosphere formed within a furnace chamber (protective plate 

Vogt does not disclose;
A fluid flow which interfuses the pores of the material layer is applied to the material layer via a fluid line which conducts to the space for generating vibrations in the material layer, wherein the radar-transparent limp material layer has a fabric structure.  

However, Peter teaches;
A fluid flow which interfuses the pores of the material layer is applied to the material layer via a fluid line which conducts to the space for generating vibrations in the material layer (figure 2, the line connected to 22 and ended the space area by element 23 and the vibrate or movement which occurs due to the existence of the material in the pipe shaped line. Furthermore, the Examiner deems element 16 as a protective line and element 14 as a material layer).



Maeuser teaches;
Wherein the radar-transparent limp material layer has a fabric structure (figures 1-2, see the transparent material 1 and the structure as shown in the figure 1). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the radar-transparent limp material layer has a fabric structure, as taught by Maeuser, into Vogt as modified in order to substitute one known element for another to obtain predictable result which is to have more improved substrate with a heatable coating and a communication window made in the latter. 

Regarding claim 12,
Vogt does not disclose;
The method according any one of the claim 9, characterized in that the flow for forming a time-dependent application profile is applied using an alternating pressure.

However, Peter teaches;


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the flow for forming a time-dependent application profile is applied using an alternating pressure, as taught by Peter, into Vogt in order to provide an improved antenna against heat and dust.

Regarding claim 13,
Vogt discloses;
The method according to any one of the claim 9, characterized in that the material layer is coordinated with the application profile within the design of the material layer (figures 1-2, the design of the material layer 9) and/or the elasticity of the material layer in order to generate vibrations of the material layer.

Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (US 2014/0047917, hereby referred as Vogt) in view of Peter et al. (WO2010/144936, hereby referred as Peter) and Maeuser (KR 2006/0054336.The US Patent No. US 8022333 is merely being used as the translation for the KR  as applied to claims 1 and 9 above, and further in view of Nagata et al. (US 2014/0017156, hereby referred as Nagata).

Regarding claim 8,
Vogt, as modified, does not disclose;
The radar antenna device according to claim 1, characterized in that the fluid line is provided with a heating device at least in sections.

However, Nagata teaches;
The radar antenna device according to claim 1, characterized in that the fluid line is provided with a heating device at least in sections (see paragraph [0051], the heating device which using nitrogen gas and the use of fluid/water line and the antenna arrangement 34).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the fluid line is provided with a heating device at least in sections, as taught by Nagata, into Vogt as modified in order to provide a heat with a very high energy efficiency.

Regarding claim 10,
Vogt, as modified, does not disclose;
The method according to claim 9, characterized in that the fluid flow is heated.


The method according to claim 9, characterized in that the fluid flow is heated (see paragraph [0051], the heating device which using nitrogen gas and the use of fluid/water line and the antenna arrangement 34).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate that the fluid flow is heated, as taught by Nagata, into Vogt as modified in order to provide a heat with a very high energy efficiency.

Regarding claim 11,
Vogt, as modified, does not disclose;
The method according to claim 9, characterized in that the fluid flow is formed as a nitrogen flow.

However, Nagata teaches;
The method according to claim 9, characterized in that the fluid flow is formed as a nitrogen flow (see paragraph [0051], the heating device which using nitrogen gas and the use of fluid/water line and the antenna arrangement 34).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate that the fluid flow is formed as .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Puzella et al. US 10454161, Grop US 9306290, each, discloses a radar-transparent material layer has a fabric structure.
Mawhinney et al. US 5043735, Legille US 4110617 and Morgenstern et al. US 10877144, each, discloses a radar antenna device  having an antenna arrangement that is accommodated in a housing and is provided with a protective plate for being separated with respect to a furnace atmosphere formed within a furnace chamber, said protective plate being disposed on the housing, characterized in that a radar-transparent limp material layer comprising pores is disposed as a shield at a distance upstream of the protective plate in such a manner that a space which is separated by the material layer is formed with respect to the furnace chamber.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845